McCLELLAN, J.
E. Kirk May and others in 1898, filed a general creditor’s bill seeking equity’s aid in their behalf and in behalf of all other creditors similarly situated. The debtor was alleged to be Joseph L. Hinson, who had, as general administrator of Lowndes county, administered the estate of Joseph A. May, deceased, of whom the named complainants were heirs and distributees, and had, it is alleged, wasted the assets of the estate committed to his care. Jane E. Evans was one of the sureties on the bond of Joseph L. Hinson. Among other respondents to the bill were Martha Hinson, individually and as executrix of J. L. Hinson’s estate, and Evans Hinson and Laura B. Jones. The purpose of the bill, in the aspect that it touched Laura B. Jones, was to make the assets of the estate of Jane E. Evans in her hands liable for the debts of Jane E. Evans, as surety for Joseph L. Hinson on his administration bond, for misconduct in respect of the Joseph A. May estate. Aside from other matters of ascertainment and adjudication according to equity’s practices, following a decree granting the relief prayed in the bill, the court confirmed the report of a special master wherein it was found that Laura B. Jones had received personal prop*540erty belonging to the estates of Jane E. Evans and Joseph L. Hinson of the value of $800, that said property was not in existence, and that Laura B. Jones was insolvent. A decree was entered on the 28th day of January, 1902, wherein a personal judgment was rendered in favor of Martha E. and Evans Hinson and against Laura B. Jones. The closing paragraph in said decree was this: “All of the adult parties interested in this cause and in the other causes consolidated herewith, under the previous decrees of this court, agreed and consented in open court to the making of this decree.”
Solicitors for appellant admit, as we undestand their brief, that the chancery court of Lowndes had jurisdiction of the subject-matter and of the parties in the cause referred to in the above quotation. To avail the appellant in this cause, the decree in question must be void, as he contends, not merely irregular. After a careful review of the whole case, and of the arguments of the solicitors, we feel impelled to affirm the decree dismissing this bill, for the reason the personal judgment against Laura B. Jones was invited by and grounded upon the recited consent of the “adult parties interested,” one of whom Laura B. Jones presumptively was, and was, therefore, not void. We think it is settled that a recital in a judgment, rendered by a court of competent jurisdiction, that the parties interested and sui juris consented or agreed to its rendition, is, in the absence of vitiating fraud in the premises, conclusive of the fact recited, and imports absolute verity. — Ex parte Rice, 102 Ala. 671, 15 South. 450; Deslonds v. Darrington’s Heirs, 29 Ala. 92; 5 Ency. Pl. & Pr. p. 963, and notes; 23 Cyc. p. 728, and notes; Adler v. Van Kirk Land & Const. Co., 114 Ala. 551, 21 South. 490, 62 Am. St. Rep. 133. The recital here is that all aduit parties interested in the proceeding consented to the decree en*541tered. There can be no serious questioning of the fact that Laura B. Jones ivas a party interested in the cause. Since the presumption is that parties are sui juris, without disability, unless something to the contrary appears, it must be here presumed that Laura B. Jones ivas an adult, within the recital of the decree — a person over the age of 21 years. — 22 Am. & Eng. Ency. Law, p. 1285, and authorities cited in note 2; 9 Ency. of Ev. 895. Accordingly it is clear that Laura B. Jones came within the comprehensive description of the parties to the cause whose consent and agreement in open court afforded the highest support and justification for a decree rendered in a cause of which the court confessedly had jurisdiction both of the subject-matter and of the parties.
The controlling purpose and scope of the original bill filed by E. Kirk May and others ivas that usually attending a general creditors bill. Its broad object ivas that of administration of the assets of the estate of Joseph L. Hinson. All creditors were invited to propound their claims, and among others accepting- the opportunity were Martha E. and Evans Hinson. By the consent decree at least a part- of their demand ivas merged into the personal judgment against Laura B. Jones. She. had been the wrongful. recipient of assets from Jane Evans, one of Joseph L. Hinson’s sureties, and the obligation Avas on Laura B. Jones to restore in value what she had in property received. Martha and EArans Hinson were evidently due the fruit, at least in part, of this restoral, and because the mode adopted to accomplish the object was by direction, rather than circuitous, cannot, on any theory of the law of AAdiich Ave are aware, or have been able to discover, work an absolute nullity, when the parties concerned consented in open court that the mode pursued should be so taken. *542Obviously, Laura B. Jones, even on appeal, could not have avoided the judgment rendered against her by her consent. That consent waived all and every irregularity preceding and was a release of errors. — McNeil and Skinner v. State, 71 Ala. 71; Adler v. Van Kirk Land & Const. Co., 114 Ala. 551, 560, 561, 21 South. 490, 62 Am. St. Rep. 133.
The purpose of appellant’s bill being to restrain the execution of process to enforce the mentioned personal judgment against Laura B. Jones, and that on the theory that such judgment was void, it accordingly results from the considerations stated that the city court’s decree dismissing the bill must be affirmed.
Affirmed.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.